HARRIS, Senior Judge,
concurring:
I concur in Judge Acree’s well-written opinion, and only write separately to state that I believe the Court should strike the Appellant’s brief because of blatant failure to comply with the requirement that an appellate brief set forth “ample references to the specific pages of the record, or tape and digital counter number ... supporting each of the statements narrated in the summary” in the statement of the case. CR 76.12(4)(c)(v) and (8). I fear that letting lawyers get by with disregard of the rules serves only to foster and encourage further erosion of the standards to which Kentucky lawyers should be held.